770 F.2d 166
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.IN RE AUBREY R. HESS.
NO. 85-3293
United States Court of Appeals, Sixth Circuit.
7/19/85

N.D.Ohio
PROHIBITION DENIED
ORDER
BEFORE:  JONES, CONTIE and WELLFORD, Circuit Judges.


1
This matter is before the Court upon consideration of petitioner's petition for writ of prohibition wherein he seeks to have the income tax laws declared invalid/unconstitutional.  The petition is frivolous.


2
It is ORDERED that the petition for writ of prohibition be and hereby is denied.